Citation Nr: 1517799	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-22 324	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a July 2013 Board decision which reopened the issue of whether the moving party's character of discharge was a bar to VA benefits, but denied the claim on the merits.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The moving party had service from February 1964 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) based on a July 2013 motion filed by the moving party that sought a revision of a July 2013 Board decision on the basis of CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. (2013).

A portion of the moving party's records are contained in the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  On July 18, 2013, the Board reopened the previously decided issue of whether the moving party's character of discharge was a bar to VA benefits, but denied the claim on the merits.

2.  The Board's July 2013 decision affirming the character of the moving party's discharge as a bar to VA benefits was adequately supported by the evidence then of record and was not undebatably erroneous.  The record does not indicate the correct facts, as they were known at the time, were not before the Board or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The Board's July 2013 decision regarding the affirmation of the moving party's character of discharge as a bar to VA benefits does not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  However, in Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.

II.  Clear and Unmistakable Error

A final decision by the Board is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. §20.1400.

Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).

The motion to review a prior final Board decision on the basis of clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non- specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  

CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In this case, to the extent that the July 2013 decision reopened the moving party's previously denied claim, no discussion of CUE is required, as there was no prejudice to the moving party with respect to that portion of the decision.

A full recitation of the remainder of the Board's July 2013 decision is not necessary.  To summarize, in affirming the merits of the determination that the moving party's character of discharge was a bar to VA benefits, the Board made the following factual findings in its July 2013 decision: the moving party was convicted by general court-martial due to unauthorized absence of at least 688 days, and his lengthy absence constituted a pattern of willful and persistent misconduct; he received a clemency discharge pursuant to Presidential Proclamation 4313 of September 16, 1974, which was not affirmed upon subsequent review by a discharge review board on an individual basis; and he was not insane at the time of the acts that resulted in his discharge.

The law and regulations in effect at the time of this decision state that a person discharged under conditions other than honorable by reason of the sentence of a general court-martial is barred from VA benefits.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(2).  A person discharged under conditions other than honorable on the basis of an absence without leave (AWOL) period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

In addition, unless a discharge review board established under 10 U.S.C.A. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements of this section, an honorable or general discharge award under Presidential Proclamation No. 4313 does not remove any bar to benefits imposed under this section.  38 U.S.C.A. § 5303(e); 38 C.F.R. § 3.12(h)(1).  The same reasoning follows for other upgrades issued without an individual review by a board of corrections.

In his July 2013 CUE motion, and subsequent statements, the moving party stated that he was shot in the chest while in service, which predisposed him to develop posttraumatic stress disorder (PTSD) and depression that affected his ability to think straight, including failing to realize the harm he caused to the readiness of his unit.  He stated that this evidence was not discussed in the July 2013 Board decision.  To the extent that he is arguing that the correct facts, as they were known at the time, were not before the Board, this is incorrect.  Evidence of his gunshot wound is contained in his service records, which were part of the claims file at the time of the Board's prior decision.  Moreover, the evidence reflects that the gunshot wound occurred after the moving party's period of being AWOL, and therefore it had no impact on that period of misconduct.  In other words, consideration of that evidence would not manifestly change the outcome of the Board's decision because it occurred after the conduct that primarily led to the moving party's discharge.

The remainder of the moving party's statements essentially serve to recount the evidence of record and relitigate the previously decided issue of whether his character of discharge should be a bar to VA benefits.  As he stated in his written submissions,

"The issue at this juncture, is whether the available new and material evidence in 1971 to the present time that was secured, carefully considered and given proper weight to reopen my claim on 18 Jul 2013, is also credible and plausible enough to change the character of my bad conduct discharge, to a General Discharge Under Honorable Conditions for my period of service, from Feb. 1964 to Jan. 1971 and lift, waive or relinquish a bar to my entitlement to VA monetary benefits."

See September 2013 statement; October 2014 statement.

This issue, however, was clearly decided in the July 2013 Board decision, and the bulk of the moving party's arguments merely address the merits of this claim.  As noted earlier, a disagreement as to how the facts were weighed or evaluated does not rise to the level of CUE.  The moving party has not alleged any other specific errors in the July 2013 Board decision that could qualify as CUE.  As a result, reversal or revision of that decision on the basis of CUE is not warranted.



ORDER

The motion to reverse or revise the Board's July 2013 decision that affirmed the moving party's character of discharge as a bar to VA benefits is denied.



                       ____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



